[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 367 
The principal question to be determined in this case is whether, after the decree made in the accounting before the surrogate of Westchester county on the 6th of January, 1869, passing and settling the accounts of the executors of Andrew Hood, deceased, such executors became trustees under the will and were responsible only as trustees for all acts done after that time relating to the funds of the estate.
Upon the hearing before the surrogate the evidence showed misconduct on the part of one of the executors which would justify removing him from office, if he acted in the capacity of executor and not as trustee. The decree of the surrogate was clearly right unless he had no jurisdiction by reason of the executor having become merely a trustee, and if he continued, after the decree, to hold the property then in his hands as executor and not as a trustee.
The will of the testator contained various provisions conferring authority upon the executors over his estate, and invested *Page 368 
them with power to control the same, to receive and pay over moneys for the benefit of the legatees therein, and to make a disposition thereof. The testator, among other things, directed his executors, out of the proceeds arising from certain firms and other personal estate and the proceeds of certain real estate, to pay off a certain mortgage named, and out of the net income of said property, or the net income of any securities in which the price of the same might be invested, to pay to his wife $2,000 a year as long as she lived, and, after other provisions not necessary to be stated, he directed his executors to divide the surplus, if any, when his youngest child arrived at the age of twenty-one years. After the death of his wife he ordered certain real estate to be sold, if not previously sold, and he made a disposition of the proceeds by specific bequests thereof. By a subsequent clause he devised the residue of his estate to the executors, to sell and dispose of the same and divide the proceeds into as many shares as he should leave children, paying over the income to each child until it attained the age of twenty-one years and then to pay over the principal. In reference to certain portions of the estate the will created a trust, but in no part of the will are the executors designated as trustees, except in the concluding clause, in which the testator declared that he thereby appointed his wife and son to be executors of his will and trustees under the same.
It is evident from the language of the will that the testator did not intend that the persons named should act as trustees, alone and aside from the power conferred upon them as executors. The testator by his will made no provision that at any specific time the duties of executors should cease, and after that they should become and act as trustees alone. Nor does the decree of the surrogate in 1869, made upon the settlement of the accounts of the executor Frederick Hood, contain any provision to the effect that from the time of that decree the executors ceased to act as such and thereafter became trustees, or indicate any intention to discharge the executors. On the contrary, it declares "that the balance of said moneys, *Page 369 
being the sum of $53,710.69, said executors shall hold and invest, pursuant to the powers and directions in said last will and testament," thus assuming that the estate then was and would continue in their hands to be held and invested by them as such executors.
In the absence of any direction in the will of the testator that the executors should become trustees, or any provision in the decree to that effect, no reason exists why the executor whose account had been adjusted and settled should not continue to act in that capacity. As executor he was authorized to hold the estate, to invest and pay over the moneys and the income arising from the same, as directed by the will, and as a portion of his duties still remained unperformed, and he was not discharged by the decree, there is no valid ground for claiming that he was no longer executor but only a trustee, entirely divested of the responsibilities imposed upon him by the will as an executor of the testator's estate. Even if under the will it was possible for the executor to have become a trustee, he could not have done so until there had been a final accounting and a discharge by decree of the surrogate from his position as executor, or by a direction in the decree that he take and hold the property as trustee, and by his entering upon the duties of trustee as distinct and separate from his functions as executor. As he never was so discharged, and there never was any separation of the estate he held as executor, by his assuming to hold it as trustee, there is no ground for the position that he hold it as trustee only. When the decree was made he was clearly an executor and held these funds in his hands and was liable to account for the same as such. His misapplication and waste of the funds subsequently did not deprive the persons entitled to the benefits of the same of their right to hold him responsible as an executor, or relieve him from liability as such. As he held them as executor under the decree, he could not discharge the liability thus incurred by any future investment.
At the time of the decree the executors had not fully performed *Page 370 
their functions, and their duties had not terminated. This fact is a complete answer to the position that the executors became trustees after the decree of the surrogate. The decree only fixed the amount after the payment of the debts and legacies which then remained due and payable. It did not provide specifically for the amount to be set apart under the fourth and fifth clauses of the will for the benefit of Louisa Lawrence. It also appears that the money due on the bonds and mortgages mentioned in the schedule annexed to the account was afterward paid to and received by the executor, and a portion thereof afterward invested by him as such executor, and that at a later period he again collected the same. It would thus seem that Frederick Hood continued to act as executor after the decree of the surrogate in 1869, and it is difficult to see any valid ground for the contention that he was not acting as such after that time, but was only a mere trustee. In Hood v. Hood (85 N.Y. 561), which related to the same matter now in controversy, and where the facts were similar to those presented upon this appeal, it was held that the executor was bound to account for the personal, and the proceeds of the real estate, and that the sureties on the bond given by him could be held responsible for the accounting in case of a default, in a proper proceeding against him. This case sustained the position that the respondent, at the time complained of, was an executor, and that the sureties given on the bond by him, as such, were liable for any failure to perform the duties imposed upon him. RAPALLO, J., after citing Stagg v. Jackson (1 N.Y. 206) as analogous to the case cited, and commenting on the same, says: "In the present case, therefore, the proceeds of land sold were legal assets in the hands of Hood, as executor, for which he was accountable as such, and consequently his sureties can be held ultimately responsible for the result of such accounting." InJohnson v. Lawrence (95 N.Y. 155) it was held that, when the duties of executor and trustee were inseparably blended, they were not entitled to separate commissions. In the case at bar there was no provision in the *Page 371 
will, or by intendment, that the two functions were to be separate, nor was there any severance of the trust fund by the executor, or a judicial decree to that effect, and the case cited has a direct bearing upon the question considered. The case ofLaytin v. Davidson (95 N.Y. 263) is not adverse to the views already expressed. Trusts were there created under the will, and the decree of the surrogate directed that the property be held by the executors as trustees.
It is claimed that the opinion of the court In re Estate ofHood (90 N.Y. 512) is absolutely conclusive as against this proceeding. The petition in that case was by the appellant and others, for an accounting, and it was held that the decree of 1869 was prima facie a good answer to the petition, as it presumptively embraced all the matters as to which the executors were liable to account, and that if new facts existed rendering a further accounting proper, they should have been averred in the petition. In the present case the proceeding is to remove the executor for misconduct and waste in reference to the estate which was adjudged to be in his hands by the decree of the surrogate in 1869. This is entirely different from a proceeding for an accounting, and there is a marked and plain distinction between the two cases. In no sense can the proceeding in the case cited be said to be a bar or an interference with the present application.
There is no ground for claiming that the pendency of the action in the Supreme Court in Kings county in which the petitioner here was an infant defendant, is a bar to this proceeding. It was there held that the court had no jurisdiction to grant the relief demanded. (85 N.Y. 561.) The surrogate alone has the power to revoke letters in a case of this character.
Nor was the pendency of the prior proceedings in the Surrogate's Court any bar to this proceeding.
Numerous objections were taken to the rulings of the surrogate upon the hearing, but we are unable to discover that any error was committed by him in respect to any of them, which authorizes a reversal of the proceedings. *Page 372 
The question whether, in the course of the administration of the estate, the executor could become a trustee solely does not arise, and it is not intended to decide the same.
We think that the order of the General Term was appealable, and that, for the reasons stated, there was error in reversing the surrogate's decree.
The judgment of the General Term should be reversed and the decree of the surrogate affirmed, with costs.
All concur; EARL, J., in result.
Judgment accordingly.